Title: To James Madison from Albert Gallatin, 9 June 1802
From: Gallatin, Albert
To: Madison, James


SirTreasury Department June 9th 1802
I have the honor to transmit transcripts of the proceedings of the Circuit Court for Connecticut & of the Supreme Court in the case of the Schooner “Peggy” a French prize first acquitted in the district, then condemned in the circuit & finally acquitted by the Supreme Court. It appears that whilst the appeal was pending the district court, under the circumstances stated in their order, directed the one half of the nett proceeds to be paid to the Treasury of the United States, and the other half to the captors. The moiety which would have been the share of the United States was not received in the Treasury, it being known that the appeal was then before the supreme Court, and on the decree of this Court was paid by the Treasurer, (to whose credit it remained in Bank) to the attorney for the original owners. The other half having, as above stated, been paid over to the captors, Mr Pichon now claims the same under the treaty, and the instructions of the President are wanted at the Treasury on that subject.
The questions which occur are
1st. whether the owners having, by the decree of the supreme court, obtained their remedy, a remedy which they elected instead of claiming under the convention, they ought to be left to pursue the same against those to whom improper payments may have been made, or whether they have an unimpaired right to claim under the convention?
2dly. in what manner can the money be recovered, either by the United States or by the owners, from the captors or their agent?
These questions may perhaps require the decision of the Attorney general; but I wish also that the subject may be communicated to the President. I have the honor to be with the highest respect Sir Your obedt. Servt.
Albert Gallatin
 

   
   RC and enclosures (DNA: RG 59, I OAG); Tr (DLC: Hamilton Papers). RC and enclosures docketed by Brent.



   
   Gallatin enclosed a copy from the records of the U.S. Circuit Court for the District of Connecticut (13 pp.; marked in pencil by Gallatin, “To be enclosed with Mr P. Edward’s letter in letter to Secy. of State / A. G.”). The court, which convened at New Haven on 15 Apr. 1801, decided that of the sum of $18,804.72, “the avails of the french prize Schooner Peggy & her cargo,” one-half should be distributed among the captain and crew of the capturing ship Trumbull and the other half deposited into the U.S. treasury.



   
   Gallatin enclosed a copy of the Supreme Court decree, dated 11 Jan. 1802 (1 p.; marked in pencil by Gallatin, “To be enclosed in letter to Secretary of State / A. G.”), which reversed the judgment of the U.S. circuit court (n. 1, above) and ordered the restoration of “the said Schooner Peggy and Cargo with her apparel Guns and appurtenances” to the claimants. In accordance with the decree, payment was made to Pichon of one-half the sale price (Gallatin to JM, 19 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:411 and n.).



   
   There is no written record that JM passed these papers on to the president, but he did request Attorney General Levi Lincoln to study and give his opinion on the legal questions of the Peggy affair (JM to Lincoln, 13 June 1802).


